IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                             No. 82181-4-I

                              Respondent,         DIVISION ONE
                v.

 JOSE LUIS JUAREZ,                                UNPUBLISHED OPINION

                              Appellant.


       CHUN, J. — The State charged Jose Juarez with second degree assault

with a deadly weapon. He refused to leave his jail cell to attend his trial call and

pretrial hearing, so jail staff brought him into the court in a restraint chair. After

reviewing information concerning the situation, the trial court determined that

Juarez should remain restrained for the rest of that hearing, but not at later

hearings or trial. The jury found him guilty. Juarez appeals. For the reasons

discussed below, we affirm.

                                  I.   BACKGROUND

       Leonel Valenzuela Rivera parked his van on the street with a “For Sale”

sign. Later, Valenzuela Rivera and his son noticed that the sign was missing and

approached the van. They found Juarez sitting inside. Valenzuela Rivera tried

to restrain Juarez. Juarez tried to hit Valenzuela Rivera with a multi-tool with a

knife, and Valenzuela Rivera grabbed the tool and threw it to the ground. Then

Juarez ran away. Law enforcement officers found Juarez walking on the street




  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82181-4-I/2


and took him into custody, and Valenzuela Rivera’s son identified him. The State

charged Juarez with second degree assault with a deadly weapon.

       On the morning of his trial call, Juarez refused to leave his jail cell and

appear. During the trial call, without Juarez, the State and defense counsel said

they were concerned about his mental health. Defense counsel said, “It might

make sense to have a brief hearing this afternoon so the Court can get eyes on

him, I can get eyes on him, and we can all do an assessment about whether we

should bother to bring in a jury.” The trial call judge assigned the case to a

different judge for trial.

       Later that day, the State moved for a “drag order.” The trial court entered

the order, which stated, “IT IS HEREBY ORDERED that Snohomish County Jail

staff shall use whatever reasonable means necessary to transport the defendant

to a hearing in the above captioned case before the Snohomish County Superior

Court.” Jail staff brought Juarez into the courtroom in a restraint chair for a

pretrial hearing on competency and evidence motions.

       At the beginning of the hearing, the trial court acknowledged that Juarez

“appears in what I am familiar with as a restraint chair” and that there were “three

custody officers here in the courtroom.” The trial court said that to keep Juarez in

restraints during the hearing, it needed to make individualized findings about why

the restraints were necessary.

       Defense counsel said,
       On my client’s behalf, of course, I prefer to see him released from
       restraints and demonstrate to you that they are not necessary. I, of
       course, wasn’t present when the decision was made to put him in



                                          2
No. 82181-4-I/3


       these restraints. I had a brief chance to communicate with him just
       prior to today’s hearing while he was in the chair, and he indicated to
       me that he understands the importance of decorum and self-control.
       He understands why I want him to demonstrate those behaviors.
               I wasn’t present for whatever caused the correction officers’
       concern. Every time I have spoken to him, he’s been cordial and
       he’s very deferential to me, basically takes my suggestions. I don’t
       have any personal concerns, but I’m not going to sell the officers
       short, and I think we should have them say why they made that
       ruling.

A jail officer told the court what happened before the hearing:
       [Juarez] adamantly refused to come out of his cell. He had to be
       physically taken out of his cell. It took six officers to get him into the
       chair. So in my 20 years’ experience, if you take him out of there
       with just the three of us, you’re going to have an issue.

The court then read a memorandum written by another jail officer that said,
       Inmate Juarez refused to comply with directives to attend court today
       even after being shown a drag order. Transport staff had to enter
       the cell and physically carry him out. Inmate Juarez took two steps
       on his own, then dropped his weight, which could have easily injured
       staff. He refused to walk, so we had to carry him down the stairs.
       We had to place Inmate Juarez in the restraint chair in order to
       transport him to court.

       The court considered the jail officers’ statements, and said, “I do think the

Court needs to place emphasis or—there is additional weight that needs to be

given that we have three very experienced custody transport officers which all

have been on transport for at least a decade, at least as far as my memory

goes.” It then determined, “At this point, I do think that there has been more than

enough evidence presented to support the conclusion that restraints are

appropriate in this case for Mr. Juarez.” The trial court ordered Juarez to remain

restrained during the pretrial hearing stating, “I’m only making a finding for

today’s purposes.”




                                           3
No. 82181-4-I/4


       At trial, a jury found Juarez guilty.

       Juarez appeals.

                                    II.   ANALYSIS

       Juarez contends the trial court violated his constitutional rights under

article I, sections 21 and 22 of the Washington State Constitution and the Sixth

and Fourteenth Amendments to the United States Constitution by restraining him

during the pretrial hearing without conducting an individualized inquiry. The trial

court conducted an individualized inquiry but did not expressly state its rationale.

We conclude that any error was harmless.

       Pretrial shackling without an individualized determination of need violates

a defendant’s rights under the Sixth and Fourteenth Amendments and article I,

section 22. State v. Jackson, 195 Wn.2d 841, 852, 467 P.3d 97 (2020). We

disfavor restraints “because they may abridge important constitutional rights,

including the presumption of innocence, privilege of testifying in one’s own

behalf, and right to consult with counsel during trial.” State v. Hartzog, 96 Wn.2d

383, 398, 635 P.2d 694 (1981).

       Trial courts should address these factors to determine whether a

defendant needs restraints:
       [T]he seriousness of the present charge against the defendant;
       defendant’s temperament and character; [their] age and physical
       attributes; [their] past record; past escapes or attempted escapes,
       and evidence of a present plan to escape; threats to harm others or
       cause a disturbance; self-destructive tendencies; the risk of mob
       violence or of attempted revenge by others; the possibility of rescue
       by other offenders still at large; the size and mood of the audience;
       the nature and physical security of the courtroom; and the adequacy
       and availability of alternative remedies.



                                           4
No. 82181-4-I/5


Id. at 400 (quoting State v. Hartzog, 26 Wn. App. 576, 588, 615 P.2d 480

(1980)). Because a trial judge has “broad discretion to provide for order and

security in the courtroom,” we review its shackling decision for abuse of

discretion. Id. at 401.
       A trial court abuses its discretion if its decision to physically restrain
       a defendant does not rest on “evidence which indicates that the
       defendant poses an imminent risk of escape, that the defendant
       intends to injure someone in the courtroom, or that the defendant
       cannot behave in an orderly manner while in the courtroom.”

State v. Madden, 16 Wn. App. 2d 327, 337–38, 480 P.3d 1154 (2021) (quoting

State v. Finch, 137 Wn.2d 792, 850, 975 P.2d 967 (1999)).

       Here, the trial court did not expressly state which, if any, of the shackling

factors it considered. Nor did it expressly address the concerns of escape, intent

to injure, or disorderly behavior. However, the trial court did elicit information that

concerned Juarez’s temperament and apparently about whether he could behave

in an “orderly manner.” See Hartzog, 96 Wn.2d at 400; Madden, 16 Wn. App. 2d

at 337–38. The trial court first heard from defense counsel who said that he

briefly talked with Juarez before the hearing, while he was in the restraint chair.

Defense counsel said that Juarez indicated that he understood the “importance

of decorum and self-control.” Defense counsel also said, “Every time I have

spoken to him, he’s been cordial and he’s very deferential to me, basically takes

my suggestions. I don’t have any personal concerns, but I’m not going to sell the

officers short, and I think we should have them say why they made that ruling.”

Then the court heard from one jail officer and read a statement from another.

The officers said that Juarez refused to leave his jail cell, and “refused to comply



                                           5
No. 82181-4-I/6


with directives to attend court today even after being shown a drag order.” They

said jail staff had to physically remove Juarez from his cell. They also said

Juarez dropped his weight and refused to walk, which could have injured the

staff. Juarez required six officers to get him into the restraint chair to transport

him to the court.

       Regardless of whether the trial court’s treatment of the issue sufficed to

satisfy Jackson, any error was harmless. “[U]nconstitutional shackling is subject

to a harmless error analysis.” Jackson, 195 Wn.2d at 855. The State bears the

burden to show the shackling was harmless beyond a reasonable doubt. Id. at

856. The State may satisfy its burden of proof by showing that, had the trial court

conducted an individualized inquiry where it considered the shackling factors, it

would have required the defendant to wear restraints. Id. at 856 n.4; see also

State v. Lynn, No. 82543-7-I, slip op. at 5–6 (Wash. Ct. App. Oct. 25, 2021)

(unpublished), https://www.courts.wa.gov/opinions/pdf/825437.pdf (error was

harmless in light of factors not expressly considered by trial court, including crime

charged and criminal history).1 We conclude that the trial court would have

required restraints if it had applied the shackling factors. And this would have

been within the court’s discretion.

       The record contains information reflecting a risk of disorderly behavior in

the courtroom. The shackling factors include the defendant’s temperament, the

crime charged, and the defendant’s criminal record. First, the trial court heard


       1
        See GR 14.1(c) (“Washington appellate courts should not, unless necessary for
a reasoned decision, cite or discuss unpublished opinions in their opinions.”).


                                           6
No. 82181-4-I/7


from defense counsel. Then, the trial court elicited information from jail staff

about Juarez’s behavior and temperament, including the refusal to leave his jail

cell and the dropping of his weight, which could have caused injury. Juarez was

charged with a violent crime—second degree assault with a deadly weapon.

Also, Juarez’s criminal history includes a 2018 unlawful possession of a firearm

conviction and a 2012 second degree assault domestic violence conviction, as

well as nine adult misdemeanors and one juvenile felony for attempted

residential burglary. Juarez also had numerous warrants for failure to appear.

Finally, On July 13, 2020, Monroe Municipal Court arraigned Juarez and ordered

him not to commit new crimes on release. About eight days later, Juarez

assaulted Valenzuela Rivera. Given the foregoing, we conclude that, had the

trial court conducted an individualized inquiry on the record, applying the

shackling factors, it would have made the same decision.

       We affirm.




 WE CONCUR:




                                          7